

117 S2388 IS: Cultivating Organic Matter through the Promotion Of Sustainable Techniques Act
U.S. Senate
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2388IN THE SENATE OF THE UNITED STATESJuly 20, 2021Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo require the designation of composting as a conservation practice and activity, to provide grants and loan guarantees for composting facilities and programs, and for other purposes.1.Short titleThis Act may be cited as the Cultivating Organic Matter through the Promotion Of Sustainable Techniques Act or the COMPOST Act.2.Composting as conservation practice(a)Conservation standards and requirementsSection 1241(j) of the Food Security Act of 1985 (16 U.S.C. 3841(j)) is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by inserting after paragraph (1) the following:(2)Composting as conservation practice and activity(A)In generalThe Secretary shall by regulation provide that composting is a conservation practice and a conservation activity for the purposes of this title.(B)Definition of composting(i)In generalIn this paragraph, the term composting means—(I)an activity (including an activity that does not require the use of a composting facility) to produce compost from organic waste that is—(aa)generated on a farm; or(bb)brought to a farm from a nearby community and used to produce compost on that farm; and(II)the use and active management of compost on a farm, in accordance with any applicable Federal, State, or local law, to improve water retention and soil health.(ii)Determination of nearby communitiesThe Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall issue regulations for determining whether a community is nearby for purposes of clause (i)(I)(bb), which shall ensure that bringing organic waste from the community to the farm to produce compost results in a net reduction of greenhouse gas emissions..(b)Conservation stewardship programSection 1240I(2)(B)(i) of the Food Security Act of 1985 (16 U.S.C. 3839aa–21(2)(B)(i)) is amended by inserting and composting practices after agriculture drainage management systems.(c)Environmental quality incentives programSection 1240A(6)(A)(ii) of the Food Security Act of 1985 (16 U.S.C. 3839aa–1(6)(A)(ii)) is amended by inserting , including composting practices before the semicolon at the end.(d)Delivery of technical assistanceSection 1242(h) of the Food Security Act of 1985 (16 U.S.C. 3842(h)) is amended by adding at the end the following:(5)Development of composting practice standardIn addition to conducting a review under this subsection of any composting facility practice standard established before the date of enactment of this paragraph, the Secretary shall establish a composting practice standard under the process developed under paragraph (3)..3.Composting grant and loan guarantee programThe Consolidated Farm and Rural Development Act is amended by inserting after section 310I (7 U.S.C. 1936c) the following:310J.Grants and loan guarantees for composting programs(a)DefinitionsIn this section:(1)Centralized commercial composting facilityThe term centralized commercial composting facility means a regional composting facility that produces at least 10,000 tons of compost annually. (2)Source separated organics(A)In generalThe term source separated organics means organic waste that is separated from other waste by the waste generator.(B)InclusionThe term source separated organics includes materials that are certified to meet ASTM standard D6400 or D6868.(C)ExclusionThe term source separated organics does not include mixed solid waste.(b)ProgramThe Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall establish and carry out a program to award grants and loan guarantees, on a competitive basis, for projects that expand access to food waste composting.(c)Grants(1)Amount(A)Cost shareThe total amount of grant funds awarded for a project under this section shall not exceed 75 percent of the cost of the project for which the grant is awarded, as determined by the Secretary.(B)MaximumThe total amount of grant funds awarded for a project under this subsection shall not exceed $5,000,000.(2)AllocationOf funds made available to carry out this subsection in each fiscal year, the Secretary shall allocate not less than 25 percent to projects that do not include the use of centralized commercial composting facilities, to the extent there are sufficient applications for those projects.(3)TimelineAn entity receiving a grant under this subsection shall fully expend the awarded grant funds within 3 years of receiving the funds.(4)Eligible entitiesThe Secretary may award a grant under this subsection to any of the following entities:(A)A State, local, territorial, or Tribal government.(B)A local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).(C)An institution of higher education.(D)A nonprofit organization.(E)A farmer or rancher.(F)A consortium of any of the entities described in subparagraphs (A) through (E).(G)1 or more of any of the entities described in subparagraphs (A) through (F), in coordination with a for-profit organization.(d)Loan guarantees(1)Amount(A)Cost shareThe Secretary may award a loan guarantee under this section in an amount that does not exceed 80 percent of the cost of a project that is eligible for assistance under this section, as determined by the Secretary.(B)MaximumThe Secretary may not provide a loan guarantee under this section in an amount that exceeds $5,000,000.(2)Eligible entitiesThe Secretary may award a loan guarantee under this section to a for-profit organization, farmer, or rancher that demonstrates successful prior experience in developing, managing, and marketing composting facilities.(e)Eligible ProjectsThe Secretary may award grants and loan guarantees under this section for projects to carry out the following:(1)Composting facility or site permitting, planning, and construction.(2)Acquisition of machinery, equipment, and other physical necessities required to operate a composting facility, system, or program, except depackaging equipment.(3)Activities to increase the production capacity throughput of a composting facility.(4)Implementation of onsite composting systems and programs (such as home composting programs, community garden and urban farm composting, and other onsite composting systems at institutions, nonprofit organizations, and businesses).(5)Projects that are based on a distributed infrastructure strategy (such as a strategy that incorporates a mix or choice of home composting, farm and ranch composting, onsite composting, community-scale composting, or centralized commercial composting).(6)Collection of organic waste intended for processing at a composting facility or system, or through a composting program, including curbside pick-up programs, community drop-off programs, and facility- or event-specific programs (such as programs at schools, restaurants, stadiums, or festivals).(7)Activities for land-based compost application, including compost application on a farm or ranch.(8)Market development projects that create a demand for compost product or increase commercial and residential participation in composting.(f)RequirementsAn eligible entity applying for a grant or loan guarantee under this section shall demonstrate that the project for which that assistance is sought—(1)will—(A)result in composting of food waste (which may include such composting in combination with non-food organic waste);(B)result in increased total capacity to accept and process food waste into finished compost product; and(C)include at least 1 operator of a facility or system, if applicable, who is trained on best management practices for composting (such as odor, vector, pathogen, and contaminant control practices);(2)in the case of a market development project, is likely to create sufficient demand to increase total capacity, in the targeted market, to accept and process food waste into high-quality finished compost; or(3)in the case of land-based compost application activities, is consistent with any applicable requirements under paragraph (2) of section 1241(j) of the Food Security Act of 1985 (16 U.S.C. 3841(j)).(g)Priority factorsIn awarding grants and loan guarantees under this section, the Secretary shall prioritize projects that include the greatest number of the following factors:(1)The project is located in or serving a location with significant access to food waste and no or limited prior access to food waste composting.(2)The project demonstrates the potential to create new capacity for the volume or weight of food waste collected and processed, or make significant gains in the number of people with access to food waste composting facilities or systems.(3)The project includes a demonstrated plan for following best management practices and producing a high-quality compost product.(4)The project incorporates the participation of small and diverse businesses (such as minority-, woman-, and veteran-owned businesses certified by the Small Business Administration or under a State program or another recognized certification program and other businesses led by Black people, Indigenous people, or other people of color).(5)The project creates opportunities for hiring and leadership development practices that are inclusive and provide living wages.(6)The project serves disadvantaged and low-income communities, engages Black farmers, Indigenous farmers, and other farmers of color, or incorporates an environmental justice plan or principles.(7)The project is for a facility or system that accepts or plans to accept and process only source separated organics.(h)LimitationThe Secretary may award only 1 grant or loan guarantee under this section for any project.(i)FundingThere is authorized to be appropriated to carry out this section $200,000,000 for each of fiscal years 2022 through 2031..